DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
2. Claims 1,3,4,5,6,7,10,21,22,24,25,26,28,29,31,32,34,35 and 36 are objected to because of the following informalities.

a.  Claim 1 should be replaced as follows, “An optical interferometer apparatus for generating at least a first and a second state for each of at least two different quantum cryptographic basis sets, the apparatus comprising: at least a first and a second interferometer arm path that are spatially separate from each other; and, at least two interferometer output paths that are spatially separate from each other; wherein each of: the first and second interferometer arm paths; and the at least two interferometer output paths; comprises controllable phase [modulator] modulators configured to controllably change [the] a phase of light propagating along [the] a respective path; wherein [the] an output from the controllable phase modulators of the  at least two interferometer output paths are used together for defining each of the first and second states for each respective basis set”. Appropriate correction is required to make the claim clearer. 
[An] The optical interferometer apparatus as claimed in claim 1 wherein at least one of the [said] controllable phase modulator comprises a carrier depletion phase modulator”. Appropriate correction is required to make the claim clearer. 
c. Claim 4 should be replaced as follows, “[An] The optical interferometer apparatus as claimed in claim 3 wherein each of the [said] controllable phase modulators comprises a silicon carrier depletion phase modulator”. Appropriate correction is required to make the claim clearer. 
d. Claim 5 should be replaced as follows, “[An] The optical interferometer apparatus as claimed in 3 wherein at least one of the first and second interferometer arm paths comprises a further controllable phase modulator of a different type than the silicon carrier depletion phase modulator”. Appropriate correction is required to make the claim clearer. 
e. Claim 6 should be replaced as follows, “[An] The optical interferometer apparatus as claimed in claim 5 wherein the further controllable phase modulator comprises a thermo-optic phase modulator”. Appropriate correction is required to make the claim clearer. 
f. Claim 7 should be replaced as follows, “[An] The optical interferometer apparatus as claimed in 1, wherein the optical interferometer comprises an integrated optic interferometer”. Appropriate correction is required to make the claim clearer. 
g. Claim 10 should be replaced as follows, “[An] The optical interferometer apparatus as claimed in claim 1 wherein the optical path lengths of the first and second  same”. Appropriate correction is required to make the claim clearer.
h. Claim 21 should be replaced as follows, “ An integrated optic interferometer apparatus for generating at least a first and a second state for each of two quantum cryptographic basis sets, the apparatus comprising: at least a first and a second interferometer arm path that are spatially separate from each other; and, at least two interferometer output paths that are spatially separate from each other; wherein each of: the first and second interferometer arm paths; and the at least two interferometer output paths; comprises [a] controllable silicon carrier depletion phase [modulator] modulators configured to controllably change [the] a phase of light propagating along [the] a respective path; wherein [the] an output from the controllable phase modulators of the  at least two interferometer output paths are used together for defining each of the first and second states for each respective basis set; wherein at least one of the first and second optical interferometer arm paths comprises a thermo-optic controllable phase modulator”. Appropriate correction is required to make the claim clearer. 
i. Claim 22 should be replaced as follows, “[An] The integrated optic interferometer apparatus as claimed in claim 21 comprising: an optical splitter configured to: receive input light; and, output the received input light upon the first interferometer arm path and the second interferometer arm path, an optical combiner configured to: receive light from any of the first and second interferometer arm paths output light upon the at least two interferometer output paths”. Appropriate correction is required to make the claim clearer. 
j. Claim 24 should be replaced as follows, “[An] The interferometer apparatus as claimed in claim 21 wherein the said controllable phase modulator in at least one of the first and second interferometer arm paths; and the  least two interferometer output paths; comprise silicon integrated optic carrier depletion phase [modulators] modulator having a length, along the direction of optical propagation, between 0.5 millimeter (mm) - 5mm”. Appropriate correction is required to make the claim clearer.
k. Claim 25 should be replaced as follow, “[An] The interferometer apparatus as claimed in claim 24 wherein the [said] controllable phase modulators in each of the [said] paths have a speed of 100 Kilohertz (kHz) – 50 Gigahertz (GHz)”. Appropriate correction is required to make the claim clearer.
l. Claim 26 should be replaced as follows, “[An] The interferometer apparatus as claimed in claim 25 wherein the [said] controllable phase modulators in each of the arm paths and output paths have a speed of 100 Megahertz (MHz) – 15 Gigahertz (GHz)”. Appropriate correction is required to make the claim clearer.
m. Claim 28 should be replaced as follows, “[An] The interferometer apparatus as claimed in claim 1 wherein the  at least two interferometer output paths are input into a polarisation rotator combiner”. Appropriate correction is required to make the claim clearer.
[An] The interferometer apparatus as claimed in claim 28 where the polarisation rotator combiner is configured to: receive light from the  at least two interferometer output paths in a first plane; and, output the [said] light in a direction out of the said plane. Appropriate correction is required to make the claim clearer.
o. Claim 31 should be replaced as follows, “[An] The interferometer apparatus as claimed in claim 7 wherein: A) the  at least two interferometer output paths are input into a second optical combiner; B) the apparatus is configured such that one of: i) the first interferometer arm path is longer than the second interferometer arm path; or, ii) [the] length of first output path between [the] first and the second optical combiner is longer than the second output path between the first and second combiner”. Appropriate correction is required to make the claim clearer. 
p. Claim 32 should be replaced as follows, “[An] The interferometer apparatus as claimed in claim 31 wherein the shorter of the said paths comprises a controllable optical attenuator”. Appropriate correction is required to make the claim clearer.
q. Claim 34 should be replaced as follows, “[A] The method as claimed in claim 33, comprising the steps of: generating a second state of the [said] quantum cryptographic protocol by sending, after the second time period a control signal to change the phase of one of the controllable silicon carrier depletion phase modulators for a third time period, the third time period ending on or before the end of the first time period”. Appropriate correction is required to make the claim clearer. 
[A] The method as claimed in claim 34 wherein the second and third control signals are sent to any of: A) the controllable silicon carrier depletion phase modulators in the interferometer arms paths for outputting respective first and second states of a first basis set; B) the controllable silicon carrier depletion phase modulators in the output paths for outputting respective first and second states of a second basis set”. Appropriate correction is required to make the claim clearer. 
s. Claim 36 should be replaced as follows, “[A] The method as claimed in claim 33 wherein the [said] control signals are configured to adjust the phase of the respective controllable silicon carrier depletion phase modulator by a value between 9 π/20 up to but not including π/2”. Appropriate correction is required to make the claim clearer.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 10, 31 and 32 are rejected under 35 USC 103 as being unpatentable over Godfrey et al (US 2018/0062838) in view of Steinbrecher et al (Programmable Nanophotonic processor for Arbitrary High Fidelity Optical Transformations – 2015 attached).

Regarding claim 1, Godfrey discloses an optical interferometer apparatus for generating at least a first and a second state for each of at least two different quantum cryptographic basis sets ;(integrated optical transmitter with Mach-Zehnder interferometer 68 generating two bases 24 and 26 wherein the first state is a zero intensity pulse state and the second state is a non-zero intensity pulse state in the first and the second time bins respectively, see Abstract, paragraph 90 and figures 3a,3b) the apparatus comprising: at least a first and a second interferometer arm path that are spatially separate from each other;(Mach-Zehnder interferometer 68 with input splitter 76 and providing the input signal along the fist input path and the second input path, and two output path 70, 72 see paragraphs 144,145 and figure 6c as reproduced below) and, at least two interferometer output paths that are spatially separate from each other; (splitting each of the pulses output along the intensity controller 58 are output along the spatially separated output paths, see paragraph 136) wherein each of: the first and second interferometer arm paths; and the first and second optical output paths; comprises a controllable phase modulator configured to controllably change the phase of light propagating along the respective path; (the first and the second input paths of the MZI consisting of two phase modulators 74 and the two output paths 72,70 consists of phase modulator 86, see figure 6c and wherein the phase modulators of the MZI modulator are configured to selectively control the pulses propagating through each path, see paragraph 142, 144 and figure 6c as reproduced below) wherein the output from the controllable phase modulators of the first and second optical output paths are used together for defining each of the first and second states for each respective basis set; (for the basis 28 and 30 the phase change is implemented on either of the pulses by independently changing the phase of the pulses travelling through the phase modulator, see paragraphs 127,128). 


    PNG
    media_image1.png
    335
    742
    media_image1.png
    Greyscale


However Goddfrey does not explicitly disclose second optical output comprises a controllable phase modulator.

In a related field of endeavor, Steinbrecher discloses second optical output comprises a controllable phase modulator ;(MZI comprising plurality of thermo-optic phase shifters at the input and the output optical paths, see figure 1a, 1b).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the plurality of thermo-optic phase shifters of Steinbrecher with Godfrey to provide an integrated Photonic system which is reconfigurable and motivation is to provide beam splitter whose splitting and phase ratio can be controlled independently to provide high dimensional optical transformation. 

Regarding claim 7, Godfrey discloses an optical interferometer apparatus as claimed in 1, wherein the optical interferometer comprises an integrated optic interferometer ;(an integrated optical splitter comprises MZI 226 having two optical input ports 224a, 224b and two optical output ports 210,208, see paragraph 175 and figure 11b)
Regarding claim 10, Godfrey discloses an optical interferometer apparatus as claimed in claim 1 wherein the optical path lengths of the first and second arm paths are substantially the same ;(the MZI 68 is preferably a balanced MZI with optical arms having an identical optical path length, see paragraph 146 and figure 6c).

Regarding claim 31, Godfrey discloses an interferometer apparatus as claimed in claim 7 wherein: A) the first and second output paths are input into a second optical combiner; (integrated optical combiner 220 at the optical receiver 4 receiving the optical output from the optical transmitter apparatus 2, see figures 6c and10) B) the apparatus is configured such that one of: i) the first interferometer arm path is longer than the second interferometer arm path; ;(the MZI 68 is preferably a balanced MZI with optical arms having an identical optical path length , however in principle an unbalanced MZI may be used, see paragraph 146 and figure 6c) or, ii) the length of first output path between the first and second optical combiner is longer than the second output path between the first and second combiner.(Only one of the limitation is required to be considered by the Examiner).
Regarding claim 32, Godfrey discloses an interferometer apparatus as claimed in claim 31 wherein the shorter of the said paths comprises a controllable optical attenuator ;(the optical intensity controller 58 for selectively outputting only one of the first and second pulses along the optical output port 60, see paragraph 121 and figure 6c).
Claims 3,4,5, 6, 28 and 29 are rejected under 35 USC 103 as being unpatentable over Godfrey et al (US 2018/0062838) in view of Steinbrecher et al (Programmable Nanophotonic processor for Arbitrary High Fidelity Optical Transformations – 2015 attached) and further in view of Silverstone et al (Silicon Quantum Photonics – 2016 attached).


In a related field of endeavor, Silverstone discloses an optical interferometer apparatus as claimed in claim 1 wherein at least one of the said phase modulator comprises a carrier depletion phase modulator ;( carrier depletion or injection method is used for providing fast modulation, see section II and paragraph 2).
Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the carrier depletion phase modulation of Silverstone with Godfrey and Steinbrecher to provide fast modulation and the motivation to achieve a speed multi GHz.
Regarding claim 4, the combination of Godfrey and Steinbrecher does not explicitly disclose an optical interferometer apparatus as claimed in claim 3 wherein each of the said phase modulators comprises a silicon carrier depletion phase modulator.
In a related field of endeavor, Silverstone discloses an optical interferometer apparatus as claimed in claim 3 wherein each of the said phase modulators comprises a silicon carrier depletion phase modulator ;(carrier depletion or injection method is used for providing fast modulation, see section II and paragraph 2). (Motivation same as claim 3). 

In a related field of endeavor, Steinbrecher discloses an optical interferometer apparatus as claimed in 3 wherein at least one of the interferometer arm paths comprises a further controllable phase modulator of a different type than the silicon carrier depletion phase modulator ;(MZI comprising plurality of thermo-optic phase shifters at the input and the output optical paths, see figure 1a, 1b).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the plurality of thermo-optic phase shifters of Steinbrecher with Godfrey and Silverstone to provide an integrated Photonic system which is reconfigurable and motivation is to provide beam splitter whose splitting and phase ratio can be controlled independently to provide high dimensional optical transformation. 
Regarding claim 6, the combination of Godfrey and Silverstone does not explicitly disclose an optical interferometer apparatus as claimed in claim 5 wherein the further controllable phase modulator comprises a thermo-optic phase modulator.
In a related field of endeavor, Steinbrecher discloses an optical interferometer apparatus as claimed in claim 5 wherein the further controllable phase modulator comprises a thermo-optic phase modulator ;( MZI comprising plurality of thermo-optic phase shifters at the input and the output optical paths, see figure 1a, 1b). (Motivation same as claim 5). 
Regarding claim 28, the combination of Godfrey and Steinbrecher does not explicitly disclose an interferometer apparatus as claimed in claim 1 wherein the first and second optical output paths are input into a polarisation rotator combiner.

In a related field of endeavor, Silverstone discloses an interferometer apparatus as claimed in claim 1 wherein the first and second optical output paths are input into a polarisation rotator combiner ;(the output from the MZI is input to polarization controller (changing state of polarization) and polarization beam splitter thus polarization rotator and combiner, see figure 1).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the polarization controller and polarization beam splitter of Silverstone with Godfrey and Steinbrecher to change the state of the polarization and the motivation is to provide polarization encoded Quantum key distribution of increased security in data communication. 

Regarding claim 29, the combination of Godfrey and Steinbrecher does not explicitly disclose an interferometer apparatus as claimed in claim 28 where the 
In a related field of endeavor, Silverstone discloses interferometer apparatus as claimed in claim 28 where the polarisation rotator combiner is configured to: receive light from the first and second optical output paths in a first plane ;(the output from the MZI is input to polarization controller (changing state of polarization) and polarization beam splitter thus polarization rotator and combiner, see figure 1) and, output the said light in a direction out of the said plane (polarization controller and polarization bema splitter sending the light out to the detector, see figure 1).(Motivation same as claim 28).

Claims 21,22,33,34,35 and 36 are rejected under 35 USC 103 as being unpatentable over Godfrey et al (US 2018/0062838) in view of Steinbrecher et al (Programmable Nanophotonic processor for Arbitrary High Fidelity Optical Transformations – 2015 attached) and further in view of Silverstone et al (Silicon Quantum Photonics – 2016 attached).
Regarding claim 21, Godfrey discloses an integrated optic interferometer apparatus for generating at least a first and a second state for each of two quantum cryptographic basis sets;(integrated optical transmitter with Mach-Zehnder interferometer 68 generating tow bases 24 and 26 wherein the first state is a zero intensity pulse state and the second state is a non-zero intensity pulse sate in the first and the second time bins respectively, see Abstract, paragraph 90 and figures 3a,3b) the apparatus comprising: at least a first and a second interferometer arm path that are spatially separate from each other ;(Mach-Zehnder interferometer 68 with input splitter 76 and providing the input signal along the fist input path and the second input path, and two output path 70, 72 see paragraphs 144,145 and figure 6c as reproduced below) and, at least two interferometer output paths that are spatially separate from each other; (splitting each of the pulses output along the intensity controller 58 are output along the spatially separated output paths, see paragraph 136) wherein each of: the first and second interferometer arm paths; and the first and second optical output paths; comprises a controllable phase modulator configured to controllably change the phase of light propagating along the respective path; (the first and the second input paths of the MZI consisting of two phase modulators 74 and the two output paths 72,70 consists of phase modulator 86, see figure 6c and wherein the phase modulators of the MZI modulator are configured to selectively control the pulses propagating through each path, see paragraph 142, 144 and figure 6c as reproduced below)  wherein the output from the controllable phase modulators of the first and second optical output paths are used together for defining each of the first and second states for each respective basis set; wherein at least one of the optical interferometer arm paths comprises (for the basis 28 and 30 the phase change is implemented on either of the pulses by independently changing the phase of the pulses travelling through the phase modulator, see paragraphs 127,128). 


    PNG
    media_image1.png
    335
    742
    media_image1.png
    Greyscale


However Godfrey does not explicitly disclose second optical output comprises a controllable phase modulator, a thermo-optic controllable phase modulator, silicon carrier depletion phase modulator.

In a related field of endeavor, Steinbrecher discloses second optical output comprises a controllable phase modulator, a thermo-optic controllable phase modulator ;( MZI comprising plurality of thermo-optic phase shifters at the input and the output optical paths, see figure 1a, 1b).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the plurality of thermo-optic phase shifters of Steinbrecher with Godfrey to provide an integrated Photonic system which is 

However the combination of Godfrey and Steinbrecher does not explicitly disclose silicon carrier depletion phase modulator.

In a related field of endeavor, Silverstone discloses silicon carrier depletion phase modulator ;( carrier depletion or injection method is used for providing fast modulation, see section II and paragraph 2).
Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the carrier depletion phase modulation of Silverstone with Godfrey and Steinbrecher to provide fast modulation and the motivation to achieve a speed multi GHz.

Regarding claim 22, Godfrey discloses an integrated optic interferometer apparatus as claimed in claim 21 comprising: an optical splitter configured to: receive input light; and, output the received input light upon the first interferometer arm path and the second interferometer arm path ;(Mach-Zehnder interferometer 68 with input splitter 76 and providing the input signal along the fist input path and the second input path, see figure 6c as reproduced above ) an optical combiner configured to: receive light from any of the first and second interferometer arm paths output light upon the first and ;(optical combiner 78 receiving the light from the interferometer paths and send it to two output path 70, 72 see paragraphs 144,145 and figure 6c as reproduced above).

Regarding claim 33, Godfrey disclose a method of operating the integrated optic interferometer, as claimed in claim 21, the method comprising the steps of: generating a first state of a quantum cryptographic protocol by,(for the first basis 28, the first data state of Quantum cryptographic protocol (BB84) uses a pulse state with a π/2 phase difference, see figure 3b) sending a first control signal to change the phase of the thermo-optic controllable phase modulator for a first time period;(the phase controller 62 is used to change the phase of the output pulses in the first time bin 20, see paragraph 126 and figure 3b)  and, sending a second control signal to change the phase of at least one of the silicon carrier depletion phase modulators for a second time period, (the phase controller 62 is further used in the first basis 28 to impart a π/2 phase difference, see paragraph 126 and figure 3b) the second time period being shorter in duration than the first time period ;(the first and second time bins 20 are shown to be of same duration, see figure 3b but Examiner considers that it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention that the time bins can have different time duration, see figure 3b). 
Regarding claim 34, Godfrey discloses a method as claimed in claim 33, comprising the steps of: generating a second state of the said quantum cryptographic protocol by  (the phase controller 62 is used in the top most basis 28 to impart a 3π/2 phase difference between the first and second pulses for the  other data value in the same basis 28 in the time bin 20, see paragraph 126 and figure 3b) the third time period ending on or before the end of the first time period (the third time period for generating a second state and the first time period for the generating the first state in the time bins 20 end at the same time ,see figure 3b).

Regarding claim 35, Godfrey discloses a method as claimed in claim 34 wherein the second and third control signals are sent to any of: A) the silicon carrier depletion phase modulators in the interferometer arms paths for outputting respective first and second states of a first basis set; (for the basis 28 and 30 the phase change is implemented on either of the pulses by independently changing the phase of the pulses travelling through the phase modulator, see paragraphs 127,128) B) the silicon carrier depletion phase modulators in the output paths for outputting respective first and second states of a second basis set. (Only one of the limitation is required to be considered by the Examiner).

Regarding claim 36, Godfrey discloses a method as claimed in claim 33 wherein the said control signals are configured to adjust the phase of the respective silicon carrier depletion phase modulator by a value between 9 π/20 up to but not including π/2 (for the basis 28 and 30 the phase change is implemented on either of the pulses by independently changing the phase of the pulses travelling through the phase modulator, see paragraphs 127,128 where the phase values are between 0 and π, see figure 3b).

Claim 24 is rejected under 35 USC 103 as being unpatentable over Godfrey et al (US 2018/0062838) in view of Steinbrecher et al (Programmable Nanophotonic processor for Arbitrary High Fidelity Optical Transformations – 2015 attached), further in view of Silverstone et al (Silicon Quantum Photonics – 2016 attached) and further in view of Reed et al (High-speed carrier-depletion silicon Mach-Zehnder optical modulators with lateral PN junctions – 2014 attached).
Regarding claim 24, Godfrey discloses an interferometer apparatus as claimed in claim 21 wherein the said controllable phase modulator in at least one of the first and second interferometer arm paths; and the first and second optical output paths; (the first and the second input paths of the MZI consisting of two phase modulators 74 and the two output paths 72,70 consists of phase modulator 86, see figure 6c and wherein the phase modulators of the MZI modulator are configured to selectively control the pulses propagating through each path, see paragraph 142, 144 and figure 6c as reproduced above).


In a related field of endeavor, Silverstone discloses comprise silicon integrated optic carrier depletion phase modulators ;( carrier depletion or injection method is used for providing fast modulation, see section II and paragraph 2).
Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the carrier depletion phase modulation of Silverstone with Godfrey and Steinbrecher to provide fast modulation and the motivation to achieve a speed multi GHz.

However the combination of Godfrey, Steinbrecher and Silverstone does not explicitly disclose having a length, along the direction of optical propagation, between 0.5mm - 5mm.
In a related field of endeavor, Reed discloses having a length, along the direction of optical propagation, between 0.5mm - 5mm ;(PN junction based silicon MZ modulator having a length of 1mm, see page 4, section summary).
Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the length of the PN junction modulator of Reed with Godfrey, Steinbrecher and Silverstone to provide minimization of the PN junction . 
Claims 25 and 26 are rejected under 35 USC 103 as being unpatentable over Godfrey et al (US 2018/0062838) in view of Steinbrecher et al (Programmable Nanophotonic processor for Arbitrary High Fidelity Optical Transformations – 2015 attached), further in view of Silverstone et al (Silicon Quantum Photonics – 2016 attached) and further in view of De Gruyter et al (Recent breakthroughs in carrier depletion based silicon optical modulators – 2014 attached).

Regarding claim 25, the combination of Godfrey, Steinbrecher and Silverstone does not explicitly disclose an interferometer apparatus as claimed in claim 24 wherein the said controllable phase modulators in each of the said paths have a speed of 100 kHz - 50GHz.

In a related field of endeavor, De Gruyter discloses an interferometer apparatus as claimed in claim 24 wherein the said controllable phase modulators in each of the said paths have a speed of 100 kHz - 50GHz ;( a modulation in tens of GHz could be achieved in carrier depletion devices; see section 3, page 7).

 

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the modulation speed of De Gruyter with Godfrey, Steinbrecher and Silverstone to provide high speed modulation in silicon based modulation and the motivation is to provide high performance optical modulators. 

Regarding claim 26, the combination of Godfrey, Steinbrecher and Silverstone does not explicitly disclose an interferometer apparatus as claimed in claim 25 wherein the said controllable phase modulators in each of the arm paths and output paths have a speed of 100MHz - 15GHz.

In a related field of endeavor, De Gruyter discloses an interferometer apparatus as claimed in claim 25 wherein the said controllable phase modulators in each of the arm paths and output paths have a speed of 100MHz - 15GHz ;( a modulation in tens of GHz could be achieved in carrier depletion devices; see section 3, page 7).

 

. 
 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Englund et al. (US 2016/0234017) discloses temporal quantum key distribution (QKD) between first and second entity including measuring an arrival time of each of the plurality of photons within each of a set of frames, see figure 1a

b. Paraiso et al (US 2019/0013878) discloses quantum communication receiver with m decoders and each decoder comprising at least one waveguide, see figure 5

c. Frohlich et al (US 2016/0234018) discloses a quantum communication system with plurality of transmitter units comprising a source of quantum signals and a quantum receiver comprising at least one detector to detect quantum signals, see figure 2.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/AMRITBIR K SANDHU/Primary Examiner, Art Unit 2636